UNITED STATES COURT OF APPEALS
                           For the Fifth Circuit



                                No. 96-20402


                         UNITED STATES OF AMERICA,

                                                      Plaintiff-Appellee,


                                   VERSUS


                           ROGER W, PIPKIN, III,

                                                     Defendant-Appellant.




               Appeal from the United States District Court
                    For the Southern District of Texas
                                June 2, 1997


Before POLITZ, Chief Judge, DeMOSS, Circuit Judge and JUSTICE,1
District Judge.

DeMOSS, Circuit Judge:

        Defendant Roger W. Pipkin, III, was convicted of multiple

counts of wire fraud, money laundering, and structuring currency

transactions so as to avoid reporting requirements.           Applying the

Supreme Court’s recent opinion in Ratzlaf v. United States, 114 S.

Ct. 655 (1994), we hold that the evidence is insufficient to

support    a   finding   that   Pipkin   knew   structuring   was   illegal.

Accordingly, we reverse the structuring convictions.            Finding no

other reversible error, we affirm all other convictions.

    1
       District Judge of the Eastern District of Texas, sitting by
designation.
                             BACKGROUND

     Pipkin took part in a scam that defrauded Pioneer Commercial

Funding Corporation (“Pioneer”) of at least $14 million.    Pioneer

was a lender which financed residential real estate transactions.

Pioneer loaned money to borrowers based on loan packages presented

by mortgage brokers.    Pioneer did not perform credit checks on the

borrowers or appraise the properties itself, but instead relied on

the mortgage bankers.

     One of the mortgage brokers Pioneer dealt with was Mortgage

Credit Corporation (“MCC”), a company Pipkin was associated with.

Pipkin and Robert Cartwright, president of MCC, entered into a

scheme to defraud Pioneer by submitting phony loan applications.

As part of the scheme, MCC prepared loan applications for the

purchase of empty lots and non-existent properties.        MCC told

Pioneer that the properties had great value, and Pioneer loaned

money based on the inflated numbers. For example, MCC told Pioneer

that a property was appraised at $227,867, when it was really a

vacant lot worth $6,000.    Based on this deception, Pioneer loaned

$153,370 on the property.    MCC also used fake buyers on the loan

applications.   It filled out the applications using the names of

Pipkin’s friends and acquaintances, paying them nominal amounts

(usually $50) to sign the forms.

     MCC told Pioneer that it was closing the loans itself and had

Pioneer wire the money directly to it.      Because the loans were

fraudulent, MCC was not actually closing them, but just pocketing

the money.   Between 1988 and 1989, Pioneer funded approximately


                                   2
1,400 loans for MCC totaling about $93 million.         Of this amount,

$14 to $17 million was fraudulent.        Because of the fraudulent

loans, Pioneer was forced into bankruptcy.         These fraudulent loan

applications form the basis for the conspiracy and wire fraud

charges in Counts 1 through 8 of the indictment.

     In   June   1989,   Pipkin   purchased    a   cashier’s   check   for

$320,797.97, using a check drawn on an account owned by C & P

Realty, a company Pipkin controlled.          Pipkin used the cashier’s

check to buy a house at 5138 Doliver Street in Houston.                This

purchase forms the basis for the money laundering charges in Counts

9 and 10 of the indictment.

     Three times between August and October 1989, Pipkin had an

employee cash checks for him.     Each time, Pipkin gave the employee

three checks, each for slightly less than $10,000.         The employee

then cashed the checks at the same bank on successive days.             By

using checks of less than $10,000, Pipkin hoped to avoid triggering

the bank’s currency transaction reporting requirements.            These

transactions form the basis for the structuring transaction charges

in Counts 11 through 13 of the indictment.

     Pipkin was charged in a 13 count indictment with one count of

conspiracy to commit wire fraud in violation of 18 U.S.C. § 371

(Count 1); seven counts of aiding and abetting the commission of

wire fraud in violation of 18 U.S.C. §§ 2 and 1343 (Counts 2

through 8); two counts of laundering money in violation of 18

U.S.C. §§ 1956(a)(1)(B)(i) (Count 9) and 1957 (Count 10); and three

counts of structuring currency transactions in violation of 31


                                    3
U.S.C. §§ 5313, 5322 and 5324(3) (Counts 11 through 13).           Pipkin

was convicted on all counts and sentenced to 60 months as to each

of Counts 1 through 8, to run concurrent with each other and 78

months as to each of Counts 9 through 13, to run concurrent with

each other and concurrent with Counts 1 through 8.          In lieu of a

fine, Pipkin was ordered to pay $842,000 in restitution.            Pipkin

filed a timely notice of appeal.



                               DISCUSSION

     Pipkin appeals his convictions, arguing that the evidence is

insufficient   to   support   his   structuring   and   money   laundering

convictions, that the indictment should have been dismissed because

of Speedy Trial Act violations, that the district court failed to

instruct the jury on the issue of materiality in Counts 1 through

10, and that the district court erred in failing to instruct the

jury about the impeachment of a prosecution witness.              We will

address each of these issues in turn.



Structuring

     Federal law requires banks to file a currency transaction

report (“CTR”) with the Secretary of the Treasury for any cash




                                     4
transaction over $10,000.            31 U.S.C. § 5313(a);2 31 C.F.R. §

103.22(a)(1).3       The law also forbids structuring a transaction for

the purpose of evading a bank’s requirement to file a CTR.                  31

U.S.C. § 5324(3).4       At the time Pipkin structured the transactions,

the     law   provided    criminal    penalties   for   anyone    “willfully

violating”     the    anti-structuring     requirements.     31    U.S.C.    §

5322(a).5

      2
          Section 5313(a) provides that:

       When a domestic financial institution is involved
       in a transaction ... of United States coins or
       currency ... in an amount ... the Secretary [of the
       Treasury] prescribes by regulation, the institution
... shall file a report on the transaction at the time and in the
way the Secretary prescribes.

      3
          Section 103.22(a)(1) provides in relevant part that:

          Each financial institution ... shall file a report
          of each deposit, withdrawal, exchange of currency
          or other payment or transfer, by, through, or to
          such financial institution which involves a
          transaction of currency of more than $10,000.
      4
       After Pipkin’s alleged structuring, § 5324(1)-(3) was
reorganized without substantive change as § 5324(a)(1)-(3). We
will refer to the codification as it existed at the time of the
alleged offense.

  Section 5324(3) provides that:

          No person shall for the purpose of evading the
          reporting requirements of section 5313(a) ... (3)
          structure or assist in structuring, or attempt to
          structure or assist in structuring, any transaction
          with one or more domestic financial institution.
      5
          At the time of Pipkin’s structuring, § 5322(a) provided
that:

          A person willfully violating this subchapter [31
          U.S.C. § 5311 et seq.] or a regulation prescribed
          under this subchapter (except section 5315 of this

                                       5
     The      Supreme   Court    interpreted    §   5322(a)’s     “willfully

violating” provision in Ratzlaf v. United States, 510 U.S. 135, 146

(1994), holding that the defendant must know “not only of the

bank’s duty to report cash transactions in excess of $10,000, but

also of his duty not to avoid triggering such a report.”                 In

Ratzlaf, the defendant, Ratzlaf, ran up a large debt at a casino.

He returned to the casino several days later with $100,000 of cash

in hand, ready to pay the debt.        The casino informed him that all

transactions of over $10,000 in cash had to be reported to federal

authorities.      The casino said that it could accept a cashier’s

check   for    the   full   amount   without   triggering   any   reporting

requirement.     The casino then packed Ratzlaf into a limousine and

sent him to area banks.       Informed that banks, too, are required to

report cash transactions in excess of $10,000, Ratzlaf purchased

multiple cashier’s checks, each for less than $10,000, and each

from a different bank.       He then delivered the checks to the casino.

See id. at 137.

     Ratzlaf was convicted of structuring transactions to evade the

banks’ obligations to file CTRs, in violation of 31 U.S.C. §§

5322(a) and 5324(3).        The district court instructed the jury that

while the government had to prove Ratzlaf knew of the banks’


        title or a regulation prescribed under section
        5315) shall be fined not more than $250,000, or
        imprisoned for not more than five years, or both.

     The law no longer requires a willful violation of the anti-
structuring statute.   See Pub. L. No. 103-325 § 411, 108 Stat.
2160, 2253 (1994), codified at 31 U.S.C. §§ 5322(a) and 5324(c)(1).
Pipkin’s alleged violations occurred between August and October
1989, so the new law does not apply.

                                      6
reporting requirements, it did not have to prove that he knew that

structuring was unlawful.        See Id. at 137-38.

      The Supreme Court reversed the conviction, holding that “to

give effect to the statutory `willfulness’ specification, the

Government had to prove Ratzlaf knew the structuring he undertook

was unlawful.”     Id. at 138.    The Court stated that, for § 5322(a)

purposes, a “willful” actor is “one who violates a known legal

duty.” Id. at 142 (internal quotation omitted). Because “currency

structuring is not inevitably nefarious,” id. at 144, structuring

is   not   “so   obviously     ‘evil’       or   inherently   ‘bad’   that   the

willfulness      requirement     is     satisfied      irrespective    of    the

defendant’s knowledge of structuring.”               Id. at 146.      The Court

reaffirmed “the venerable principle that ignorance of the law

generally is no defense to a criminal charge.                   In particular

contexts, however, Congress may decree otherwise. That ... is what

Congress has done with respect to 31 U.S.C. § 5322(a) and the

provisions it controls.”       Id. at 149.       Thus, to convict a defendant

of structuring, “the jury ha[s] to find he knew the structuring in

which he engage[d] was unlawful.”             Id.

      Much of the public’s ignorance regarding the illegality of

structuring must be laid at the feet of the government.                      The

Secretary of the Treasury thought that ignorance of the illegality

of structuring was not an element of the crime, so he deliberately

avoided publicizing the change in the law.                In March 1988, the

Secretary considered requiring banks to take steps to inform the

public of the new anti-structuring laws.               See 53 Fed. Reg. 7948


                                        7
(1988).    For example, banks would have been required to place a

notice of the requirements at every teller’s window, every deposit

ticket would have been imprinted with a notice regarding the

illegality of structuring, and all bank customers would have

received notice of the new law in their bank statement every

quarter.    Id.    The Secretary withdrew the proposal in May 1989,

stating that the notices were unnecessary because it was clear that

“the government need only prove that a criminal defendant had

actual knowledge of the currency reporting requirements and the

specific intent to evade them; the government need not prove that

the defendant had knowledge of the structuring prohibitions.”               54

Fed. Reg. 20398 (1989); see Ratzlaf, 510 U.S. at 140 n.6 (noting

Secretary’s actions).

       If the Secretary had adopted the proposed rules, our task

would be much simpler.       See United States v. Simon, 85 F.3d 906,

911 (2d Cir.) (Winter, J., dissenting), cert. denied, 117 S. Ct.
517 (1996).       We would simply hold that given the ample notice

provided by his bank, Pipkin knew structuring was a crime.                 The

Secretary chose not to go that route.            Mistakenly thinking the

government would never have to prove knowledge of the illegality of

structuring, the Secretary deliberately avoided taking steps to put

the public on notice.      That certainly was his prerogative.       It was,

however, also a gamble, as Ratzlaf proves.             Having chosen to keep

the public in the dark, the government cannot now argue that

everyone knew structuring was illegal.           Instead, it must provide

some   specific    proof   that   will   allow   the    inference   that   the


                                     8
defendant knew structuring was a crime.

     To support the inference that the defendant knew structuring

was a crime, the government must prove “something more” than the

fact that a defendant structured his transaction to avoid the

filing of a CTR.   See United States v. Ismail, 97 F.3d 50, 58 (4th

Cir. 1996); United States v. Wynn, 61 F.3d 921, 927-28 (D.C. Cir.),

cert. denied, 116 S. Ct. 578 (1995); United States v. Vazquez, 53
F.3d 1216, 1226 (11th Cir. 1995).     For example, the government may

show that the “defendant had some special status or expertise from

which a jury could reasonably infer that he knew structuring was

illegal.”   Ismail, 97 F.3d at 58; see also Simon, 85 F.3d at 909-10

(defendant, a stockbroker, was familiar with reporting requirements

and required to file CTRs as part of his business); Tipton, 56 F.3d

at 1013 (defendants who were bank officials were familiar with CTR

reporting requirements).

     Pipkin does not deny that he structured transactions so as to

avoid triggering a CTR.    Nor does Pipkin deny that he knew of the

bank’s duty to file a CTR for any cash transaction over $10,000.

He contends, however, that the evidence is insufficient to support

a finding that he knew that structuring itself was illegal.       We

agree.   At trial, the government provided ample proof that Pipkin

knew about CTRs and banks’ duties to file them.       Indeed, Pipkin

admitted as much on direct examination.     The government, however,

offered no evidence that would support the inference that Pipkin

knew of his duty not to structure.

     The government presented evidence that Pipkin was involved in


                                  9
the banking industry in the past, even serving as president of a

bank in the 1970s.         The evidence shows that as bank president

Pipkin was responsible for making sure that CTRs were filed.

Pipkin’s experience in the banking industry does not support an

inference that he knew structuring was illegal, however, given the

dates of his employment.      Banks have been required to file CTRs for

over 25 years.       See Currency and Foreign Transactions Reporting

Act, Pub. L. 91-508, Tit. II, 84 Stat. 1118.            Structuring trans-

actions to avoid triggering a CTR, however, did not become a crime

until 1986,     a   mere   three   years   before   Pipkin   structured   the

transactions.       See Money Laundering Control Act of 1986, Pub. L.

99-570, Tit. I, Subtit. H, § 1354(a), 100 Stat. 3207-22.             Pipkin

worked for banks in the 1970s, when CTRs were required, but before

structuring was illegal.           Therefore, the fact that Pipkin knew

about CTRs from his banking days is absolutely no evidence that he

knew structuring was illegal.         Because structuring was legal when

he was a banker, if anything, his experience is evidence that he

thought structuring was legal.

     The record shows that in the late 1980s Pipkin was president

of First State Investors, an investment company.               There is no

evidence that this company was ever required to file a CTR, or that

Pipkin became aware of the new anti-structuring laws through his

involvement with the company.         Likewise, the evidence that Pipkin

attended two years of law school is no evidence of his knowledge of

the illegality of structuring.        He attended before structuring was

made a crime, and there is no evidence in the record that he kept


                                      10
up with developments in the law after dropping out of law school.

      At least two circuits have held that the fact that a defendant

went to lengths to conceal his structuring can provide evidence of

his knowledge of its illegality.               See United States v. Marder, 48
F.3d 564, 574 (1st Cir.) (jury can infer knowledge of illegality

from concealment), cert. denied, 115 S. Ct. 1441 (1995); United

States v. Walker, 25 F.3d 540, 543, 548 n.8 (7th Cir. 1994) (same).

This view has been rejected by at least three circuits, which hold

that the evidence of the structuring itself cannot allow the

inference that the defendant knew structuring was unlawful.                       See

Ismail, 97 F.3d     at   58    (“we   cannot      agree    that    evidence    of

structuring alone can provide the basis for an inference, proving

beyond a reasonable doubt, that a defendant knew that structuring

violated the law); Wynn, 61 F.3d at 927-28 (“abundant evidence” of

structuring    itself    insufficient          to   demonstrate      knowledge   that

structuring violated the law); Vazquez, 53 F.3d at 1226 (“ample”

evidence of structuring failed to prove defendant knew structuring

was   illegal,   only    defendant’s       testimony      as    to    knowledge    of

illegality allowed finding of willfulness).

      While we are sympathetic to the Fourth, Eleventh and D.C.

Circuits’   view   that      the   structuring        itself    cannot    allow    an

inference of knowledge of illegality, we need not enter this debate

because there is no evidence that Pipkin went to great lengths to

hide his structuring.        During the three structuring episodes, he

simply had an employee cash checks of slightly less than $10,000

each. No effort was made to use multiple checks of smaller amounts


                                          11
to avoid attracting notice of his structuring activity.         Cf.

Marder, 48 F.3d at 564 (fact that defendant used three checks to

structure $11,460 transaction, rather than just two, is evidence of

concealment).      Nor were different accounts used, or the checks

made out to different individuals.    Pipkin’s scheme was so obvious

that a teller at the bank noted his behavior and, unbeknownst to

him, prepared a CTR.   On the form, she noted that this was the “5th

time in 2 weeks” that such a transaction had been made.   Thus, even

if we were to hold that the structuring itself could provide proof

of knowledge, given Pipkin’s lack of concealment, there is no

evidence to support such an inference in this case.

       The record is devoid of evidence which would support an

inference that Pipkin knew structuring was illegal. Therefore, the

evidence is insufficient to prove that he structured transactions

in violation of 31 U.S.C. §§ 5322(a) and 5324(3). Accordingly, his

convictions on Counts 11, 12 and 13 must be reversed.6



Money Laundering

       Pipkin was convicted of laundering money in violation of 18

U.S.C. §§ 1956(a)(1)(B)(i) (Count 9) and 1957 (Count 10).7   Pipkin

   6
       Pipkin also argues that the jury was not properly instructed
that the government must prove that he knew structuring was
illegal.   Because the evidence is insufficient to support the
structuring convictions, we do not address the jury instruction
issue. Accordingly, we express no opinion as to the correctness of
the charge.
       7
       Pipkin does not appeal his conviction on Count 10. The
conduct charged in Counts 9 and 10 was similar:     buying the
cashier’s check.   The only real distinction is the concealment
element under Count 9.

                                 12
argues that the evidence is insufficient to convict him on Count 9,

which involved purchasing the $320,797.97 cashier’s check using a

check drawn on the account of one of his companies, C & P Realty.

The cashier’s check was then used to purchase the house at 5138

Doliver Street.   To obtain a conviction under § 1956(a)(1)(B)(i),8

the government must prove that Pipkin:   (1) conducted or attempted

to conduct a financial transaction, (2) which he knew involved the

proceeds of unlawful activity, (3) with the intent either to

conceal or disguise the nature, location, source, ownership, or

control of the proceeds of unlawful activity. See United States v.

West, 22 F.3d 586, 590-91 (5th Cir. 1994).

     Pipkin does not deny that the evidence is sufficient to

support a finding that he conducted a financial transaction which

he knew involved the proceeds of unlawful activity.        He does,


     8
         Section 1956(a)(1)(B)(i) provides that:

         (a)(1) Whoever, knowing that the property involved
         in a financial transaction represents the proceeds
         of some form of unlawful activity, conducts or
         attempts to conduct such a financial transaction
         which in fact involves the proceeds of specified
         unlawful activity --
                                 ***
            (B) knowing that the transaction is designed in
            whole or in part --

               (i) to conceal or disguise the nature, the
               location, the source, the ownership, or the
               control of the proceeds of specified unlawful
               activity
                                  ***
         shall be sentenced to a fine of not more than
         $500,000 or twice the value of the property
         involved in the transaction, whichever is greater,
         or imprisonment for not more than twenty years, or
         both.

                                 13
however, argue that the evidence is insufficient to support an

inference that he did so with intent to conceal.           Pipkin contends

that he merely purchased a cashier’s check using a check signed by

him.   The check was drawn on an account of a corporation he owned,

and the evidence shows he made no secret of his ownership.                The

check was used to purchase a house, which he then occupied.            Pipkin

contends that he used a cashier’s check to pay for the house

because title companies will not take personal checks at closings.

Because his purchase of the check was “open and notorious,” United

States v. Dobbs, 63 F.3d 391, 397 (5th Cir. 1995), Pipkin asserts,

the evidence is insufficient to show he concealed the transaction.

We disagree.

       Under our Circuit’s law, concealment can be established by

showing that “the transaction is part of a larger scheme designed

to conceal illegal proceeds.”        United States v. Ismoila, 100 F.3d
380, 390 (5th Cir. 1996), petition for cert. filed (Mar. 31, 1997)

(No. 96-8492).     As we said in United States v. Willey,        “it in not

necessary to prove ... that the particular transaction charged is

itself highly unusual....”     United States v. Willey, 57 F.3d 1374,

1386 (5th Cir.), cert. denied, 116 S. Ct 675 (1995).                  “Indeed,

viewed in isolation, many transactions charged as money laundering

could not be classified as ‘unusual’ financial transactions. Those

who would launder illegal proceeds frequently use cash, personal

checks, or cashier’s checks to pay for the assets or to make the

transfers that are charged as money laundering.”          Id. at 1386 n.23.

In   determining   whether   there    is   a   larger   scheme   to   conceal


                                     14
proceeds, the defendant’s use of “a third party, for example, a

business entity or a relative, to purchase goods on [her] behalf

... usually constitutes sufficient proof of a design to conceal.”

Id. at 1385.

     The facts of this case prove that Pipkin’s purchase of the

cashier’s check was more than an innocent isolated transaction.

Rather, the purchase was part of a larger scheme designed to

conceal illegal proceeds.     In buying the Doliver Street house,

Pipkin led the owner to believe that he was purchasing the house in

trust for his children, using a third party as trustee.                 The

trustee then purchased the house with the understanding between

himself and Pipkin that he would eventually transfer the house into

Pipkin’s name. At the closing, the owner was given the $320,797.97

cashier’s check Pipkin bought.     The check was payable to the Aspen

Mortgage Company, in order to pay off the prior mortgage on the

house.   After the trustee bought the house, a lease agreement was

prepared showing   that   Pipkin   was   leasing   the   house   from   the

trustee.   The house was then transferred to Sam Houston Oil and

Gas, a corporation which Pipkin controlled.        The record reflects

that Sam Houston Oil and Gas never conducted any business, but was

a shell corporation.

     Given these numerous, complicated transactions, many involving

third parties (including a shell corporation), there is abundant

evidence of Pipkin’s concealment.         Therefore, the evidence is

sufficient to support Pipkin’s conviction of money laundering in

Count 9.


                                   15
Speedy Trial Act

     Pipkin asserts that his trial did not begin until 917 days

after his initial appearance.   Pipkin argues that because of this

delay, the district court erred in not dismissing the indictment

pursuant to the Speedy Trial Act, 18 U.S.C. § 3161 et seq.   Pipkin

failed to move for dismissal of the indictment prior to trial.   He

therefore waived his right to dismissal under the Speedy Trial Act.

See 18 U.S.C. § 3162(a)(2) (“Failure of the defendant to move for

dismissal prior to trial ... shall constitute a waiver of the right

to dismissal under this section.”); United States v. Bradfield, 103
F.3d 1207, 1220 (5th Cir. 1997).



Materiality Instruction

     In United States v. Gaudin, 115 S. Ct. 2310 (1995), the Court

held that where materiality is an element of the offense, a

defendant has a constitutional right to have the jury instructed on

the question of materiality.    Pipkin contends that the district

court erred in not instructing the jury that any misrepresentations

he made in the wire fraud scheme were material misrepresentation.

Assuming, without deciding, that the wire fraud statute, 18 U.S.C.

§ 1343, requires that the misrepresentations be material,9 there is

still no error.    The jury was properly instructed that it was to

determine whether the misrepresentations were material. See United

States v. McGuire, 99 F.3d 671, 672-73 (5th Cir. 1996) (en banc),

     9
        See United States v. Faulhaber, 929 F.2d 16, 18 (1st Cir.
1991) (finding no materiality requirement in 18 U.S.C. § 1341, the
mail fraud statute).

                                 16
petition for cert. filed, 65 U.S.L.W. (U.S. Jan. 29, 1997) (No. 96-

1206).



Impeachment of Witness Instruction

     Pipkin argues that the district court erred in refusing to

include in the charge an instruction regarding impeachment by

evidence of untruthful character.    During the trial, a witness

testified that Cartwright, president of MCC and a key government

witness against Pipkin, was not an honest person and is a “very

good con man.”   Pipkin’s defense was that Cartwright, not Pipkin

had committed the crimes, and that Cartwright was lying.

     As part of that strategy, Pipkin asked that the jury be given

the following instruction:

          You have heard the testimony of Robert Cartwright.
          You also heard testimony from others concerning
          their opinion about whether that witness is a
          truthful person or the witness’s reputation, in the
          community where the witness lives, for telling the
          truth.   It is up to you to decide from what you
          heard here whether Robert Cartwright was telling
          the truth in this trial.     In deciding this, you
          should bear in mind the testimony concerning the
          witness’s reputation for truthfulness as well as
          all the other factors already mentioned.

The district court refused to give this instruction, and instead

gave a general instruction regarding the credibility of witnesses.

As part of that instruction, the district court told the jury that:

          You are the sole judges of the credibility or
          “believability” of each witness and the weight to
          be given the witness’s testimony.     An important
          part of your job will be making judgments about the
          testimony of the witnesses including the defendant
          who testified in this case.      You should decide
          whether you believe what each person had to say,
          and how important that testimony was.

                                17
       District courts have “substantial latitude in formulating the

jury charge,” United States v. Laury, 49 F.3d 145, 152 (5th Cir.),

cert. denied, 116. S. Ct. 162 (1995), and we review refusals of

requested jury instructions for abuse of discretion.                             We reverse

“only if the requested instruction (1) is substantively correct;

(2) was not substantially covered in the charge actually delivered

to the jury; and (3) concerns an important point in the trial so

that failure to give it seriously impairs the defendant’s ability

to effectively present a given defense.”                         United States v. Gray,

105 F.3d 956, 967 (5th Cir.) (internal quotations and citations

omitted), cert. denied, 117 S. Ct. 1326 (1997).                             In essence, our

inquiry         is   whether    “the   defendant         was     improperly      denied    an

opportunity to convey his case to the jury.”                           Laury, 49 F.3d at

152.

       Instructions         regarding    the       credibility         of    witnesses    was

substantially covered in the charge the district court gave and

Pipkin was not improperly denied an opportunity to convey his case

to   the    jury.         See   Laury, 49 F.3d         at   152   (failure    to    give

instruction          on   substance    abuse       by   a    witness    not    grounds    for

reversal when jury was given the general credibility instruction);

United States v. Moore, 786 F.2d 1308, 1316 (5th Cir. 1986) (no

error      in    denying     instruction       regarding         witness’s      psychiatric

condition when judge gave jury general credibility instruction).

Therefore, the district court did not abuse its discretion in

refusing to give the requested instruction.




                                              18
                             CONCLUSION

     The government did not prove that Pipkin knew that structuring

was a crime.   Therefore, under Ratzlaf v. United States, 114 S. Ct.
655 (1994), the evidence is insufficient to support his structuring

convictions.   Accordingly, we REVERSE the structuring convictions

on Counts 11 through 13 and VACATE the sentences on these counts.

The district court committed no other reversible error, so we

AFFIRM all other convictions and sentences.




                                 19